DETAILED ACTION
This Office Action is in response to application 16/245,761 filed on January 11, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-004012, filed on 01/15/2018.




Election/Restrictions
Claims 8-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2021.
Applicant’s election without traverse of 1-7 and 10 in the reply filed on 01/21/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Especially, claim 1 recites “an authentication controller configured to run a user authentication process on the basis of authentication information entered by a user and the authentication information acquired from the server”. It is unclear how the authentication information from the user and server are differentiated. For instance, the process of authentication will require both authentication information from the client and the server and is the authentication information acquiring from sever same as the user information authentication that stores in the cache information storage. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shinosaki et al. (Shinosaki) U.S. Pub. Number 2014/0325595. 
Regarding claim 1; Shinosaki discloses an electronic device configured to connect and communicate with a server storing a plurality of types of authentication information in association with a user for a plurality of users, the electronic device comprising:
a cache information storage configured to store user authentication information that is at least a part of the authentication information stored on the server and is at least one type of authentication information that is stored in association with each of the plurality of users (para. [0108] the authentication results memory 162 stores information of users who are identified as being authorized as a result of user authentication by the authentication server…the authentication results memory 162 also can store…biological information depending on the authentication system; para. [0109] the MFP 1 performs user authentication with the information stored on the authentication results memory 162); and
an authentication controller configured to run a user authentication process on the basis of authentication information entered by a user and the authentication information acquired from the server (fig. 2, para. [0024] a transmitter that transmits user information to an authentication server, the user information being input by a user when log-on is requested; para. [0025] a receiver that receives an authentication result from the authentication server, the authentication result being obtained by the authentication server on the basis of the user information; para. [0132] In Step S01, the MFP 1 accepts a log-on request of a user. Then the flowchart proceeds to Step S02, in which the MFP 1 requests the user to input user information such as an user ID and a password for user authentication and transfers user information input by the user to the authentication server 2);
the authentication controller updating the user authentication information stored in the cache information storage after the user authentication process on the basis of the authentication information entered by the user or the authentication information acquired from the server (fig. 4, para. [0134] information received from the authentication server 2, the MFP 1 updates the information stored on the authentication results memory 162; para. [0141] In Step S31, the MFP 1 accepts a log-on request of a user. Then the MFP 1 requests the user to input user information (for user authentication) in Step S32. When the user inputs user information, the MFP 1 internally performs authentication processing in Step S33… user identification information is obtained from the authentication server 2 and stored on the authentication results memory 162 before the authentication server 2 goes down; on the basis of the information stored thereon, the MFP 1 judges whether or not the user is authorized to log on).

Regarding claim 2; Shinosaki discloses the electronic device according to claim 1, wherein:
the authentication controller updates the user authentication information per user (Shinosaki: para. [0108] the authentication results memory 162 stores information of users who are identified as being authorized as a result of user authentication by the authentication server 2; para. [0134] information received from the authentication server 2, the MFP 1 updates the information stored on the authentication results memory 162).

Regarding claim 3; Shinosaki discloses the electronic device according to claim 1, wherein:
when authentication is successful as a result of the user authentication process, the authentication controller acquires a plurality of types of the authentication information associated with the user who entered the authentication information from the server (Shinosaki: para. [0132] the MFP 1 accepts a log-on request of a user… which the MFP 1 requests the user to input user information such as an user ID and a password for user authentication … user information may be scanned smart card information or scanned biological information depending on the authentication method selected), deletes the user authentication information which includes any of the plurality of said acquired authentication information, and stores the authentication information acquired as new (Shinosaki: para. [0037] a transmitter that transmits an authentication result to the image processing apparatus, the authentication result being obtained by the authentication portion; Shinosaki: para. [0040] a receiver that receives the authentication result from the authentication server; Shinosaki: para. [0134] information received from the authentication server 2, the MFP 1 updates the information stored on the authentication results memory 162).
authentication information in the cache information storage on a per user basis to update the user authentication information (Shinosaki: para. [0108] the authentication results memory 162 also can store smart card information or biological information depending on the authentication system).

Regarding claim 7; Shinosaki discloses the electronic device according to claim 1, wherein:
when updating the user authentication information, the authentication controller updates the user authentication information by authentication information unit (Shinosaki: para. [0046] FIG. 7 cache control information received from the authentication source … server 110 includes user object updater 705. User object updater 705 updates the user object to store the authentication information received from the authentication source; para. [0047] User object updater 705 also stores the cache control information received from the authentication source in cache 615. For example, server 110 has received cache control information 715 specifying that the password "password" for user John Smith is to be cached for one week, after which the password is expired. Thus, user object updater 705 stores the duration of "1 week" in cache 615). The Examiner interpret the user updater as authentication unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinosaki et al. (Shinosaki) U.S. Pub. Number 2014/0325595, in view of Isaacson et al. (Isaacson) U.S. Pub. Number 2008/0133914.
Regarding claim 4; Shinosaki discloses the electronic device according to claims 1.
Shinosaki does not disclose, which Isaacson discloses wherein: when authentication fails as a result of the user authentication process, the authentication controller deletes the user authentication information which includes the authentication information entered from the cache information storage on a per user basis in order to update the user authentication information (Isaacson: para. [0014] the authentication source authenticates the user, and returns to the server authentication information and cache control information. The server stores the authentication information and cache control information, which can then be used to authenticate a later authentication request from the user. If the user is authenticated, the user object is made permanent. Otherwise, the user object is deleted; Isaacson: para. [0056] the computer checks the response from the authentication source to see if the authentication request was validated or failed. If the authentication request was failed, then at step 1045 the computer deletes the temporary user object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shinosaki to provide when authentication fails as a result of the user authentication process, the authentication controller deletes the user authentication information which includes the authentication information entered from the cache information storage on a per user basis in order to update the user authentication information, as taught by Isaacson. The motivation is to provide free memory for populating object for authorized user with identification information.

Regarding claim 5; Shinosaki discloses the electronic device according to claims 1. 
Shinosaki does not disclose, which Isaacson discloses wherein: when the server does not provide a password from the authentication information externally, the authentication controller runs the user authentication process with the authentication information that includes a password, and if authentication fails as a result of said user authentication process, the authentication controller does not update the user authentication information (Isaacson: para. [0053] once server 110 has flushed the authentication information from user object 210, server 110 can pass authentication request 915 to authentication source 120 rather than failing the authentication request. Server 110 can then leave it to authentication source 120 to determine whether to validate or fail authentication request 915. And if authentication source 120 validates authentication request 915, server 110 can query authentication source 120 anew for the authentication and cache control information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shinosaki to provide when the server does 

Regarding claim 10; Shinosaki discloses the electronic device according to claim 1, further comprising:
an internal user information storage configured to store authentication information (Shinosaki: para. [0108] The authentication results memory 162 stores information of users who are identified as being authorized as a result of user authentication by the authentication server 2… the authentication results memory 162 stores: user IDs of log-on users; passwords);
wherein the authentication controller runs a user authentication process on the basis of the authentication information stored in the internal user information storage (Shinosaki: para. [0109] [0109] without communicating with the authentication server 2, the MFP 1 performs user authentication with the information stored on the authentication results memory 162, para. [0141] the MFP 1 internally performs authentication processing).

Shinosaki does not disclose, which Isaacson discloses uses the server to run the user authentication process when unable to determine the success or failure of authentication via a user authentication process using the internal user information storage (Isaacson: para. [0053] if authentication source 120 validates authentication request 915, server 110 can query authentication source 120 anew for the authentication and cache control information). 
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinosaki et al. (Shinosaki) U.S. Pub. Number 2014/0325595, in view of Isaacson et al. (Isaacson) U.S. Pub. Number 2008/0133914 and further in view of Kitada U.S. Pub. Number 2008/0244756.
Regarding claim 6; Shinosaki discloses the electronic device according to claims 1.
 Shinosaki does not disclose, which Isaacson discloses wherein: the authentication controller deletes user authentication information from the cache information storage that was previously registered before deleting user authentication information registered thereafter to update the user authentication information (Isaacson: para. [0056] if the authentication request was failed, then at step 1045 the computer deletes the temporary user object. Otherwise, at step 1050 the computer queries the authentication source for the identification information. At step 1055 the computer receives the identification information from the authentication source. At step 1060 the computer populates the user object with the identification information (see FIG. 2). A temporary user object updater can be used to populate the user object with the identification information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shinosaki to provide the authentication controller deletes user authentication information from the cache information storage that was previously registered before deleting user authentication information registered thereafter to update 

The Combination of Shinosaki and Isaacson does not discloses which Kitada discloses when update the user authentication information when the size of the user authentication information stored in the cache information storage exceeds a predetermined size (focusing on underlined) (Kitada: para. [0074] when the vacant memory amount is smaller than a predetermined value, the authentication usable information that has been set to be the deletion candidate in Step S83 is deleted from the cache).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shinosaki, in view of Isaacson to provide when the size of the user authentication information stored in the cache information storage exceeds a predetermined size, as taught by Kitada. The motivation is to provide to use the cache in an effective manner so that the authentication can be performed at high speed, and thereby convenience of the authenticated process is improved (i.e. by dynamically generating the cache (authentication usable information) and acquiring an authentication result using the cache, the number of search targets for determining the authentication process in an authenticated process is reduced, and thereby the authentication can be performed at high speed).

Examiner’s remarks to overcome the rejection above
If applicant can amend all independent claims to recite the features and limitations found in claims 3 and 6. Also to amend claim 1 to sufficiently elaborate and clarify on how the electronic device is using “the authentication information” to run an authentication process “on the basic of the authentication information”   the examiner believes this to be sufficient to overcome the prior art and 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Publication No. 2017/0272616 to “Ishibashi et al.” – Ishibashi discloses an acquisition unit configured to acquire registration information which is stored in a master database; a registration information storage configured to store the registration information; and a synchronous processing unit configured to update the registration information which is stored in the registration information storage based on the acquired registration information and the acquired rule information which are stored in the master database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU V TRAN/               Examiner, Art Unit 2491